[*] Certain information in this document has been omitted and filed separately with the Securities and Exchange Commission. Confidential treatment has been requested with respect to the omitted portions. Exhibit 10.4 AM Product Distribution Agreement This AM PRODUCT DISTRIBUTION AGREEMENT (this “ Agreement ”) is made and entered into as of the Closing Date (as defined in the Stock Purchase Agreement (as defined below)) (the “ Effective Date ”), by and between Spansion LLC, a Delaware limited liability company (“ Spansion ”), and Fujitsu Suemiconductor Limited, a Japanese corporation (“
